Citation Nr: 0125381	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-07 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for hearing 
loss disability.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
tinnitus.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1964 to March 1966.  He appealed to the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  In a September 1996 and October 1998 rating decisions, 
the RO denied the veteran's claims of entitlement to service 
connection for hearing loss disability and tinnitus.  The 
veteran was notified of these decisions and of his procedural 
and appellate rights by letters dated in September 1996 and 
October 1998, respectively.  The veteran did not file notices 
of disagreement with those decisions.

2.  The additional evidence received since the October 1998 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is either cumulative 
or redundant, or by itself or when compared with evidence 
previously assembled is not so significant that it must be 
considered in order to decide fairly the merits of the claims 
of service connection for hearing loss disability and 
tinnitus.


CONCLUSIONS OF LAW

1.  The October 1998 decision denying service connection for 
hearing loss disability and tinnitus is final.  38 U.S.C.A. 
§§ 5100 et. seq., 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2001).

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for hearing loss disability and tinnitus 
is not new and material, and the claims are not reopened.  
38 U.S.C.A. §§ 5100 et. seq., 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. was enacted into law.  Implementing 
regulations were published by VA in August 2001, and made 
effective from date of the law's enactment.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  The VCAA eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Board has conducted a complete and thorough review of the 
veteran's claims folder.  

With respect to new and material evidence claims, a portion 
of section 5103A of the VCAA, which pertains to the duty to 
assist claimants, states that "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  As the Board finds, below, that new and 
material evidence has not been presented in these claims, and 
as the Board finds that all pertinent evidence has been 
associated with the claims folder as regards these claims, 
further assistance on the part of the VA is not warranted.  
In addition, by virtue of the August 2001 rating decision as 
well as statement of the case, the veteran was notified of 
the information necessary to substantiate his claims.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that, when determining whether additional evidence is 
new and material, the VA must determine whether such evidence 
has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Specifically, under 38 C.F.R. § 3.156(a), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether 
the evidence raises a reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case as the veteran's claim to reopen 
was filed in June 2001.  

The Board also observes that the RO did not frame the issues 
on appeal as whether new and material evidence had been 
submitted to reopen the previously denied claims and, 
therefore, did not address this.  But nevertheless, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is under a legal duty in these 
situations to first determine if there is new and material 
evidence to reopen the claim, regardless of what the RO may 
have determined in this regard and regardless of whether the 
RO failed to address this preliminary issue entirely.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO denied service connection for hearing loss disability 
and tinnitus in September 1996 on the basis that the claims 
were not well grounded.  The Board notes that the veteran's 
service medical records were not available for consideration 
in that decision, however.  The only available evidence was 
his personal statements, his private medical records dated 
from 1988 to 1989, and the report of his February 1996 VA 
examination.  

In his statements, the veteran alleged that he had hearing 
loss and ringing in his ears and that these disorders began 
in service.  The private medical records did not contain any 
medical evidence relating to his claims for hearing loss or 
tinnitus.

The February 1996 VA audiological examination revealed pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
90
90
95
LEFT
15
70
95
95

Speech discrimination was 0 percent in the right ear and 88 
percent in the left ear.
The diagnosis was severe to profound mixed hearing loss in 
the right ear and hearing within normal limits to mild 
sensorineural hearing loss increasing to moderately severe to 
profound in the higher frequencies in the left ear.  The RO 
denied the claim for hearing loss on the basis that there was 
no evidence of treatment or diagnosis of hearing loss during 
or subsequent to service until February 1996, and that there 
was no finding relating such hearing loss to service.  The RO 
also denied the claim for tinnitus on the basis that there 
was no evidence showing a diagnosis of tinnitus of record.  
In September 1996, the veteran was notified of his procedural 
and appellate rights in the event that he elected to appeal, 
but he did not file a notice of disagreement (NOD) to contest 
that decision.  

Subsequent to that decision, however, the RO received the 
veteran's service medical records (SMRs) and reopened his 
claim for service connection for hearing loss and tinnitus to 
readjudicate it with the benefit of this additional evidence.  
But in an October 1998 decision, the RO again denied service 
connection for hearing loss disability and tinnitus on the 
basis that the claims were not well grounded.  At that time, 
the RO set forth the audiological findings at the veteran's 
enlistment and separation examinations and determined that 
hearing loss by VA standards was not shown in service or at 
anytime prior to the February 1996 VA examination.  The RO 
also again considered the veteran's personal statements, his 
private medical records dated in 1988 and 1989, and the 
report of his February 1996 VA examination.  But the RO found 
that there was no evidence of record, even with the benefit 
of the SMRs, which provided a nexus linking the February 1996 
hearing loss to the veteran's service.  Additionally, the RO 
noted that, although he had complained of tinnitus (ringing 
in his ears), there still was not a diagnosis of tinnitus 
either in service or even during the most recent 
VA examination in February 1996.  So, in an October 1998 
letter, the RO advised the veteran that service connection 
for hearing loss disability and tinnitus continued to be 
denied, and he also again was apprised of his procedural and 
appellate rights.  And he again did not file a notice of 
disagreement to appeal that decision.  Therefore, it is final 
and binding on him based on the evidence then of record.

In June 2001, the veteran petitioned to reopen his claim for 
hearing loss and tinnitus under the VCAA.  Evidence submitted 
or associated with the claims file in support of this 
petition to reopen these previously denied claims consists of 
his personal statements-all to the effect that his hearing 
loss and tinnitus began during service, and the report of 
another, more recent, VA audiological examination in July 
2001.

The July 2001 VA audiological examination revealed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
100
95
95
LEFT
30
80
105
105

Speech discrimination was 20 percent in the right ear and 70 
percent in the left ear.
The diagnosis was moderately severe to profound sensorineural 
hearing loss in the right ear and mild sensorineural hearing 
loss from 500 to 1000 Hz with severe to profound 
sensorineural hearing loss from 1500 to 8000 Hz in the left 
ear.  The veteran also reported ringing in his ears.  After 
reviewing the veteran's claims file including his service 
medical records, the examiner stated that it was his opinion 
that it was less likely than not that the veteran's current 
hearing loss and tinnitus had their onset during service.

The Board has considered the veteran's personal statements 
and allegations.  And even though he is a layman, he is 
competent to testify, for example, that he has had difficulty 
hearing because this is within the realm of his own personal 
knowledge and experiences, gained through his senses.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He does 
not have the necessary medical training and/or expertise, 
however, to diagnose a medical condition such as tinnitus or 
to etiologically link his current hearing loss and tinnitus 
(even assuming he has it) to his service in the military.  So 
his attempts to do so do not qualify as material evidence 
and, consequently, they are insufficient to reopen his claim.  
See Pollard v. Brown, 6 Vet. App. 11  (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), (lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (1991)).  
See too Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).  Of equal or even greater 
significance, these contentions are the same as those he made 
when the RO previously denied his claims.  Thus, this 
evidence is not new.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

Although the report of the most recent VA examination in July 
2001 shows 
post-service findings and diagnoses of hearing loss and 
tinnitus, the report of that evaluation does not provide a 
medical opinion linking either of these current diagnoses to 
the veteran's service in the military.  Indeed, the VA 
audiologist who conducted that evaluation expressly denied 
that such a cause-and-effect relationship exists-noting that, 
in his opinion, it is "less likely than not" that the current 
hearing loss or tinnitus had their onset during the veteran's 
period of military service.  And furthermore, to the extent 
the report of that evaluation confirms the veteran currently 
has a hearing loss disability and tinnitus, this is not 
something that is new because this was known when the RO 
previously denied his claims in October 1998.  So additional 
evidence of the current existence of these conditions is 
merely cumulative of the medical evidence already of record.  
See Reid v. Derwinski, supra.

For the reasons discussed above, the Board must conclude that 
the evidence submitted since the October 1998 denial does not 
bear directly and substantially upon the specific matter 
under consideration, is either cumulative or redundant, or by 
itself or when compared with evidence previously assembled is 
not so significant that it must be considered in order to 
decide fairly the merits of the claims for service connection 
for a hearing loss disability and tinnitus.  The veteran has 
not submitted new and material evidence sufficient to reopen 
these previously denied claims.  Therefore, his appeal must 
be denied.

The Board acknowledges that it has decided the issues on 
appeal on a different basis than did the RO.  When the Board 
addresses an issue that has not been addressed by the RO, the 
Board must consider whether the veteran has been given 
adequate notice and opportunity to respond and, if not, 
whether he will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Here though, the Board merely 
considered the very same evidence as did the RO-albeit in a 
slightly different context of reopening the claims as opposed 
to adjudicating them on a de novo basis.  And the reason for 
not reopening the claims is the same reason that the RO 
denied the claims after a de novo consideration of the 
record-that being the absence of any medical nexus evidence 
linking the currently diagnosed conditions to service.  So 
the substantive basis of the Board's denial is essentially 
the same as the RO's, and the veteran is not prejudiced 
because he was well aware of this evidentiary deficiency in 
his claims when appealing them to the Board.


ORDER

The veteran's petition to reopen his claims for service 
connection hearing loss disability and tinnitus is denied, as 
new and material evidence has not been submitted.  


		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 

